Digitally signed
                                                                               by Reporter of
                                                                               Decisions
                                                                               Reason: I attest to
                            Illinois Official Reports                          the accuracy and
                                                                               integrity of this
                                                                               document
                                    Appellate Court                            Date: 2020.07.09
                                                                               12:32:51 -05'00'



                 Sherwood Commons Townhome Owners Ass’n v. DuBois,
                             2020 IL App (3d) 180561



Appellate Court         SHERWOOD          COMMONS        TOWNHOME          OWNERS
Caption                 ASSOCIATION, INC., Plaintiff-Appellant, v. RICARDO J. DuBOIS
                        and ALL UNKNOWN OCCUPANTS, Defendants (Ricardo J.
                        DuBois, Defendant-Appellee).



District & No.          Third District
                        No. 3-18-0561



Filed                   April 2, 2020



Decision Under          Appeal from the Circuit Court of Will County, No. 18-LM-1067; the
Review                  Hon. Brian E. Barrett, Judge, presiding.



Judgment                Affirmed.


Counsel on              Stuart A. Fullett, Jeffrey D. Swanson, and Benjamin D. Rios, of Fullett
Appeal                  Swanson PC, of Lake Zurich, for appellant.

                        Ricardo J. DuBois, of Bolingbrook, appellee pro se.
     Panel                    JUSTICE HOLDRIDGE delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Lytton and Justice Wright concurred in the judgment
                              and opinion.


                                              OPINION

¶1        The plaintiff, Sherwood Commons Townhome Owners Association, Inc., appeals the Will
      County circuit court’s judgment in favor of the defendant, Ricardo J. DuBois. The plaintiff
      argues that the court erred in finding that (1) the former Forcible Entry and Detainer Act did
      not apply and (2) the defendant was not liable for breach of contract.

¶2                                         I. BACKGROUND
¶3        On May 10, 2018, the plaintiff filed a two-count complaint entitled “Complaint for
      Possession of Unit and Common Expenses” against the defendant. The complaint alleged that
      the defendant was the owner of a townhome wherein the plaintiff administered the property.
      According to the complaint, the plaintiff was “a common interest community” association
      “granted the authority to administer the property pursuant to the Illinois Condominium
      Property Act [(Condominium Act) (765 ILCS 605/1 et seq. (West 2018))], and/or the Illinois
      Common Interest Community [Association] Act [(Common Interest Community Act) (765
      ILCS 160/1-1 et seq. (West 2018))].” Based on the plaintiff’s declaration and bylaws, the
      defendant was obligated to pay its share of the common expenses. Count I sought possession
      of the defendant’s unit, alleging that, pursuant to the former Forcible Entry and Detainer Act
      (735 ILCS 5/9-101 et seq. (West 2018); see also Pub. Act 100-173 (eff. Jan. 1, 2018) (replacing
      most references to “forcible entry and detainer” with “eviction”)), it had the right to evict the
      defendant to collect the unpaid assessments. Count II alleged breach of contract, stating that,
      by accepting a deed to the unit, the defendant agreed to be bound by the plaintiff’s governing
      documents, including that the defendant was responsible for paying his share of the common
      expenses.
¶4        According to a notice sent to the defendant on December 13, 2017, the defendant owed
      $998.62 “for the proportionate share of the expenses of administration, maintenance and repair
      of the common elements/areas and other expenses lawfully agreed upon due and owing” plus
      $265.02 in legal fees and costs for a total of $1263.64. The notice further provided the
      defendant had 30 days to dispute the validity of the debt. Attached to the complaint were two
      ledgers. One ledger was from American Utility Management (AUM) dated December 6, 2017,
      that stated it was a “Unit Account Ledger Report for Sherwood Commons” and just listed
      monthly statement charges and late payment charges for the defendant’s unit. The other was a
      financial transactions ledger from the plaintiff with the last assessment dated December 11,
      2017, and included charges solely listed as assessments, attorney fees, late fees, and collection
      fees.
¶5        The plaintiff’s declaration included a list of definitions. It defined “Common Assessment”
      as “The amounts which the Association shall assess and collect from the Owners to pay the
      Common Expenses and accumulate reserves for such expenses, as more fully described in this
      Declaration.” It further defined “Common Expenses” as

                                                  -2-
             “[t]he expenses of administration (including management and professional services),
             operation, maintenance, repair, replacement of, and snow removal from the Common
             Area; the cost of and expenses incurred for, the landscaping of each Townhome, as
             more fully provided in this Declaration; the cost of, and the expenses incurred for, the
             maintenance, repair and replacement of personal property acquired and used by the
             Association in connection with the maintenance of the Common Area and the
             Townhomes for which the Association is responsible hereunder; the cost of furnishing
             any services which the Association is required to furnish pursuant to the provisions of
             this Declaration; any expenses designated as Common Expenses by this Declaration;
             and any other expenses lawfully incurred by the Association for the common benefit
             of all of the Owners.”
     The declaration provided that, by accepting a deed, each owner of a unit agreed to pay
     “assessments and user charges.” As for the purpose of the assessments, the declaration stated,
                 “The assessments levied by the Homeowners Association shall be used for the
             purpose of promoting the health, safety and welfare of the Members of the
             Homeowners Association and in particular, without limiting the foregoing: (1) for the
             improvement and maintenance of the services and facilities devoted to such purpose
             and related to the use and enjoyment of the Community Area, including reasonable
             reserves, and further including by not limited to, the maintenance, repair, and
             replacement of the streets, walks, paths, access facilities, detention pond, perimeter
             fencing, and of all other improvements on the Community Area, and added planting,
             replanting, care, and maintenance of trees, shrubs, flowers, grass, and all other
             landscaping of the Community Area; (2) for the payment of taxes and insurance on and
             the making of repairs, replacements and additions to the Community Area, defraying
             the cost of labor, equipment, material and office and utility space required for the
             management and maintenance of the Community Area[;] and (3) in general for carrying
             out the duties of the Board as set forth in this Declaration and the By-Laws of the
             Homeowners Association.”
¶6       The assessment procedures stated that each year the board would meet to create the budget
     for the following year and determine the amount each owner would have to pay.
             “On or before January 1st of the ensuing year, and the 1st day of each and every month
             of said year, each Member shall be personally obligated to pay, in the way prescribed
             herein, one-twelfth (1/12) of such Member’s annual assessment, together with all user
             charges incurred by such Member during the preceding month.”
     For “user charges,” the declaration stated,
             “The Board may establish, and each Member shall pay, user charges to defray the
             expense of providing services, facilities or benefits which may not be used equally or
             proportionately by all of the Members or which, in the judgment of the Board should
             not be charged to every Member. Such expenses may include, without limitation,
             charges predicated on the negligence of any Member or the abuse of any part of the
             Community Area, and fees for such other services and facilities provided to Members
             which should not reasonably be allocated among all of the Members in the same
             manner as Member assessments. Such user charges may be billed separately to each
             Member benefited thereby, or may be added to such Member’s assessments as
             otherwise determined, and collected as provided herein. Nothing herein shall require

                                                -3-
              the establishment of user charges as hereinabove authorized, and the Board may elect
              to treat all or any portion thereof as expenses to be defrayed by Member assessments.”
     The declaration further provided that any assessment not paid within 30 days after the due date
     is delinquent and
              “[t]he Homeowners Association may bring an action against the Owner or Member
              personally obligated to pay assessments and recover the same, including interest, costs
              and reasonable attorney’s fees for any such action, which shall be added to the amount
              of such assessment and included in any judgment rendered in such action; and the
              Association may enforce and foreclose any lien it has or which may exist for its
              benefit.”
¶7       The case proceeded to a bench trial on July 9, 2018. The plaintiff was represented by
     counsel, but the defendant appeared as a self-represented litigant. Kathleen Powers testified
     that she was employed by Advocate Property Management, which managed the business
     affairs for the plaintiff. Powers stated that, according to the records, the defendant owned his
     unit and had “unpaid common expenses,” so a 30-day notice was sent on December 13, 2017.
     The defendant did not pay in full within 30 days of the notice. Powers stated that the ledger
     from AUM was for the water bill and that AUM was the vendor that provided the billing. When
     asked why the plaintiff charged separately for the assessments and the water bill, Powers said,
              “when this community was established, it was originally an apartment complex that
              was converted to condominium townhomes, and they were not individually metered.
                   So in order to make it equitable for the Association and the residents, they have a
              third-party vendor that does the billing.”
     Powers stated that, at that time, the defendant owed $735.85 for the water bill and owed a total
     of $1787.87, which included the water bill, a charge for Powers to appear in court, the cost of
     the notice sent out, collection charges, and legal fees. Counsel for the plaintiff showed Powers
     updated ledgers and documents that are not included in the record on appeal. After Powers’s
     testimony, the plaintiff rested.
¶8       The defendant testified that he received a late notice dated November 15 that informed him
     that he owed $337 and had 15 days to pay in order to avoid further collection. When he received
     a demand letter, he contacted an attorney, who sent correspondence to the plaintiff. The
     defendant read the letter in court, which stated that it was disputing the validity of the debts
     the plaintiff was claiming. The plaintiff’s attorney did not contact the defendant’s attorney for
     over a month. The plaintiff continued to send notices to the defendant. The defendant made
     multiple payments during this time. It is unclear from the record how much the defendant paid
     and owed, as those ledgers are not included in the record on appeal. The defendant stated that
     he did not believe the water bill was a common expense or assessment and that he felt that the
     amount owed and the resulting legal action was “unfair, given that I’ve been in contact with
     Miss Powers and the Association trying to amicably resolve this matter.” The defendant stated
     that he did not dispute that he owed a water bill. However, the defendant did dispute the amount
     owed, stating,
              “I contacted Miss Powers to see why my water bill was so high. I would say maybe in
              November of 2016 it went from being about $75 a month to being anywhere from
              [$]100 to $150 a month. She advised me to contact the billing company, which I did.
              They told me that there was not much they could do.


                                                 -4-
                    I contacted them again, and then they sent a letter to the Association, which the
                Association forwarded to me to have a plumber come out. And I’ve been unemployed
                since September of 2017, so I haven’t had a chance to have a plumber come out.”
       The defendant stated that he did not think the water bill was part of the common expenses or
       assessments, stating, “the way I viewed it was like it was an electric bill *** that it’s billed by
       a third-party vendor.” The defendant stated that he looked in the bylaws and declarations and
       did not find anything that addressed the water bill. The defendant showed the court copies of
       the correspondence sent to the plaintiff and received from the plaintiff, but that correspondence
       is not included in the record on appeal.
¶9          The plaintiff called Powers as a rebuttal witness. She stated that people have disputed the
       separate ledgers for the water bill, but usually it is someone new to the property who does not
       understand how it works. She stated that other residents have had malfunctioning meters. The
       meters were read remotely, not in the unit, and when the meter was not reading properly, the
       utility company was estimating the bill. AUM would contact Powers when this happened. The
       court asked Powers what notice the residents had that the water bill was included as an
       assessment. Powers stated that she believed it was disclosed in the documents they received
       when they purchased the unit. Powers stated that she did not have that documentation. The
       court said, “Let me put [it] to you this way. The burden is on the plaintiff. *** Where do you
       get to say, right here, he’s on notice?” Powers pointed to the “User Charges” portion of the
       declaration.
¶ 10        The defendant asked Powers where it says “water bill” in the declaration and bylaws,
       noting that the language seems ambiguous and appeared to point to “landscaping or something
       that’s provided for the common good for the entire association.” Powers stated that she did not
       know why it was set up like that but that she thought that it would cost the owners more to
       have individual meters installed to bypass it. She stated,
                “Currently, your other things, such as your phone, your utilities, like, your electric and
                your gas, you have your own individual items inside your unit that you create your own
                account and you take care of that. This, because of the way the buildings were built, is
                the reason for that type of language.”
       The defendant asked, “wouldn’t it be reasonable to infer that *** maybe the meters that are
       currently there aren’t individual meters, and maybe that there are meters for two units or three
       units or six units or however many units are currently attached?” Powers stated that she could
       not answer that, but she believed the meters had been updated so that the water use in the
       individual units could be read. Powers stated,
                “When a resident calls up and tells me that they think their water bill is high, before we
                engage the services of the provider, the resident has to establish that there are no
                plumbing issues within the unit, too, that would cause the water bill to be higher than
                normal. And then we guide people on the most cost-effective ways to do that when we
                can.”
¶ 11        The court ruled in favor of the defendant, stating,
                    “Court’s listened to the evidence, the arguments, reviewed the evidence, considered
                the testimony, and credibility thereon.
                    This is a homeowner’s assessment issue pursuant to the Eviction Code.



                                                    -5-
                  Notice is sent out December 13th. There was a payment on December 9th, which
              made the assessment amount zero.
                  The attorney’s fees, reasonable attorney’s fees, had been paid up until that point.
                  So the question is, is there a water bill that is now an assessment?
                  In reviewing the declarations, 403(e) states, User Charges. The Board may establish
              and each member shall pay user charges to fray the expenses, et cetera.
                  402, Purpose of Assessments. There’s three issues for a purpose—levying of
              assessments:
                  Improvement and maintenance of the services and facilities, payment of taxes and
              insurance, and general, for carrying out the duties of the Board as set forth in this
              declaration and bylaws of the homeowners’ association.
                  When the user charges state, The Board may establish, it is incumbent upon the
              Board to establish the assessment.
                  It may be valid for this board to state in bylaws or other properly-noticed
              information that a water bill is now considered assessment. It fails to do so.
                  The ambiguity and vagueness is construed against the drafter. And, therefore, the
              water bill is not an assessment, according to this. And the eviction code does not apply.
                  It doesn’t mean you don’t owe the water bill.
                  ***
                  *** What they can’t do is evict you because of a water bill. That’s not what they
              can do. They can go after you and make sure that you pay the water bill if it is against
              them, but they’re not going to be able to evict you on that.
                  This is an easy cure by having a properly-noticed meeting with a change to the
              bylaw and adding that as a specific assessment.
                  It’s not there. The assessments having been paid in full, finding in favor of the
              defendant.”
       The plaintiff asked for clarification, noting that it also alleged breach of contract. The court
       said,
              “Still the same. On the breach of contract claim, the common allegations *** don’t
              allege any difference in the water bill.
                  In your Count II, the breach of contract claim, it still states by the associations and
              declarations that same argument.”
              The court stated that the it was not specific “and the ambiguity lies in favor of the
              defendant.”
¶ 12       The plaintiff filed a motion to reconsider, and a hearing was held without the defendant
       present. The court denied the motion, stating,
              “In this situation there was a factual dispute. That factual dispute laid in favor of the
              owner, not to the association, so while I did make a finding that that by itself was not a
              common expense based on the fact that the bill was not in dispute and that there was a
              separate—not a separate meter for the individual owner, that the amounts of the water
              were in dispute because it was not individual to the owner, the factual dispute is what
              may have led the Court to find in favor of the owner and against the association. So
              while I found that it was not a common expense, that is true. More important here the

                                                   -6-
              factual dispute laid in favor of the defendant and it was a finding against the
              association.”
       The court continued,
              “The water bill was not considered an assessment or additional rent or additional
              assessment because the association separated it out, and because there was a dispute as
              to the amount of water that was used and the increase in the bill in one area where the
              *** owner was disputing the amount of the water. I found that it was not a common
              expense which would allow the association to evict and the eviction law was not
              applicable. I found that the dispute over the factual amounts of the water laid in favor
              of the defendant because of his defenses and the lack of individual meters.”

¶ 13                                           II. ANALYSIS
¶ 14      On appeal, the plaintiff argues the court erred in (1) failing to enter an eviction order in
       favor of the plaintiff and (2) finding the defendant not liable under a breach of contract theory.
       The plaintiff solely challenges the court’s ruling with regard to the water bill and does not
       argue that any other expense other than the water bill was owed to it.

¶ 15                                             A. Eviction
¶ 16       The plaintiff argues that the court erred in failing to enter an order evicting the defendant
       from the unit. Specifically, the plaintiff argues that it has broad authority to determine its
       expenses and, because the water charges could either be considered common expenses or other
       lawful expenses, the court should have ruled in its favor.
¶ 17       “The construction of a statute is a question of law that is reviewed de novo.” State Place
       Condominium Ass’n v. Magpayo, 2016 IL App (1st) 140426, ¶ 20. The function of the courts
       in construing statutes is to ascertain and give effect to the intent of the legislature, and we
       presume that the General Assembly, in its enactment of the legislation, did not intend absurdity,
       inconvenience, or injustice. Glens of Hanover Condominium Ass’n v. Chiaramonte, 159 Ill.
       App. 3d 287, 290 (1987). “The most reliable indicator of legislative intent is the language of
       the statute, given its plain and ordinary meaning. [Citation.] Further, when a statute defines the
       very terms it uses, those terms must be construed according to the definitions contained in the
       statute.” Magpayo, 2016 IL App (1st) 140426, ¶ 20.
               “A court presumes that the legislature intended that two or more statutes which relate
               to the same subject are to be read harmoniously so that no provisions are rendered
               inoperative. [Citation.] Statutes relating to the same subject must be compared and
               construed with reference to each other so that effect may be given to all of the
               provisions of each if possible. [Citation.] Even when an apparent conflict between
               statutes exists, they must be construed in harmony with one another if reasonably
               possible.” Knolls Condominium Ass’n v. Harms, 202 Ill. 2d 450, 458-59 (2002).
¶ 18       While we consider statutory construction de novo, since the court reached its decision after
       a bench trial, we review its factual findings under a manifest weight of the evidence standard.
       Magpayo, 2016 IL App (1st) 140426, ¶ 21; Crest Hill Land Development, LLC v. Conrad,
       2019 IL App (3d) 180213, ¶ 34.
               “A ruling is against the manifest weight of the evidence only if it is clearly apparent
               from the record that the trial court should have reached the opposite conclusion or if

                                                   -7-
               the ruling itself is unreasonable, arbitrary, or not based upon the evidence presented.
               Best v. Best, 223 Ill. 2d 342, 350 (2006). Under the manifest weight standard, deference
               is given to the trial court as finder of fact because the trial court is in a better position
               than the reviewing court to observe the conduct and demeanor of the parties and
               witnesses. Id. A reviewing court will not substitute its judgment for that of the trial
               court as to the credibility of witnesses, the weight to be given to the evidence, or the
               inferences to be drawn from the evidence.” Conrad, 2019 IL App (3d) 180213, ¶ 34.
       The plaintiff, as the appellant, has the burden of establishing any error. First Capitol Mortgage
       Corp. v. Talandis Construction Corp., 63 Ill. 2d 128, 132 (1976).
¶ 19       At the outset, we note that, at various times in its filings in the circuit court, the plaintiff
       referred to itself as “a common interest community association” or a “condominium
       association” and stated that it has the authority to administer the property pursuant to the
       Condominium Act “and/or” the Common Interest Community Act. However, on appeal, the
       plaintiff solely defines itself as “a common interest community association” and argues that it
       derives its authority from the Common Interest Community Act. The plaintiff’s own
       declaration states that it was adopted pursuant to section 18.5 of the Condominium Act, which
       makes it a “master association” under the Condominium Act. 765 ILCS 605/18.5 (West 2018).
       The plaintiff’s governing documents make no mention of the Common Interest Community
       Act. Because the declaration was adopted pursuant to the Condominium Act, it does not fall
       under the purview of the Common Interest Community Act. Further, section 1-10 of the
       Common Interest Community Act states that it applies to all common interest community
       associations in the state. 765 ILCS 160/1-10 (West 2018). Section 1-5 defines “common
       interest community” as “real estate other than a condominium” and specifically states, “A
       ‘common interest community’ does not include a master association.” Id. § 1-5. Therefore, the
       Common Interest Community Act does not apply, and we will, instead, apply the
       Condominium Act.
¶ 20       Section 9 of the Condominium Act provides that each unit owner must “pay his
       proportionate share of the common expenses.” 765 ILCS 605/9(a) (West 2018). Common
       expenses are defined as “the proposed or actual expenses affecting the property, including
       reserves, if any, lawfully assessed.” Id. § 2(m). It also provides that each year the board of
       managers
               “shall prepare and distribute to all unit owners a detailed proposed annual budget,
               setting forth with particularity all anticipated common expenses by category as well as
               all anticipated assessments and other income. The initial budget and common expense
               assessment based thereon shall be adopted prior to the conveyance of any unit. The
               budget shall also set forth each unit owner’s proposed common expense assessment.”
               Id. § 9(c)(1).
       The board must give each unit a copy of such proposed budget before adopting it and must
       “annually supply to all unit owners *** an itemized accounting of the common expenses for
       the preceding year actually incurred or paid, *** with a tabulation of the amounts collected
       pursuant to the budget or assessment.” Id. § 18.5(c)(2). Moreover, the board must provide
       notice to the unit owners concerning the adoption of the budget, regular assessments, or any
       special assessments. Id. §§ 18(a)(8)(i), 18.5(c)(3). Should the owner fail to pay his share of the
       common expenses, the association may place a lien on the unit. Id. § 9(g)(1).


                                                     -8-
¶ 21        The Condominium Act also allows an association to file a forcible entry and detainer action
       against a defaulting owner. Id. § 9.2(a). Section 9-111(a) of the Forcible Entry and Detainer
       Act provides, in pertinent part,
                “when the action is based upon the failure of an owner of a unit *** to pay when due
                his or her proportionate share of the common expenses of the property, or of any other
                expenses lawfully agreed upon or the amount of any unpaid fine, and if the court finds
                that the expenses or fines are due to the plaintiff, the plaintiff shall be entitled to the
                possession of the whole of the premises claimed, and the court shall enter an eviction
                order in favor of the plaintiff and judgment for the amount found due by the court
                including interest and late charges, if any, together with reasonable attorney’s fees, if
                any, and for the plaintiff’s costs.” 735 ILCS 5/9-111(a) (West 2018).
       Therefore, the plaintiff must prove (1) common expenses or “other expenses lawfully agreed
       upon” were owed, (2) the owner failed to pay, and (3) the amount owed. See Board of
       Managers of Dunbar Lakes Condominium Ass’n II v. Beringer, 94 Ill. App. 3d 442, 445-46
       (1981); North Spaulding Condominium Ass’n v. Cavanaugh, 2017 IL App (1st) 160870, ¶ 25.
       The plaintiff must prove the allegations by a preponderance of the evidence. 735 ILCS 5/9-
       109.5 (West 2018).
¶ 22        Here, Powers testified for the plaintiff that the owners received two separate ledgers for
       assessments, one from the plaintiff and a separate one from AUM. AUM provided the billing
       for each unit’s water bill. The units were not individually metered, and while she believed the
       meters had been updated so that the individual units could be read, she did not know. When
       asked how the defendant was on notice that the water bill was included as an assessment,
       Powers stated that she believed it was in the documents provided to the defendant when he
       bought the unit but that she did not have that information with her. She then pointed to a portion
       of the declaration that provided for the establishment of user charges. She agreed that the
       declaration did not specifically provide for the water bill. While the defendant did not dispute
       that he owed a water bill, he did not admit that he owed the water bill to the plaintiff. Moreover,
       he specifically disputed that it was considered as an expense owed to the plaintiff and disputed
       the amount owed, noting that his bill increased by an inordinate amount. He had contacted the
       plaintiff to figure out why, who had told him to contact AUM.
¶ 23        The court held that, while the plaintiff had the ability to levy assessments and user charges,
       it had to actually establish such assessments by providing notice to the unit owners through the
       declaration and bylaws or some other notice, which the plaintiff had failed to do. Moreover,
       the court clarified in the hearing on the motion to reconsider that it found that the amount of
       water was in dispute, and it found that the plaintiff did not prove by a preponderance of the
       evidence the amount owed.
¶ 24        This holding was not against the manifest weight of the evidence. While we agree with the
       plaintiff that the Condominium Act “gives the board of managers broad latitude in determining
       common expenses” (Chiaramonte, 159 Ill. App. 3d at 291), the Condominium Act clearly
       requires that the board actually adopt any expenses or assessments and provide notice of such
       to the unit owners. The plaintiff did not provide any evidence that it established the water bill
       as an assessment in this way. Powers stated that she thought it was included in the documents
       presented to the defendant when he bought the property, however, she did not have any
       documentation to show that. Moreover, the ledger itself is from AUM, is not an actual bill, and
       does not provide any information that the charges are actually owed to the plaintiff, as opposed

                                                    -9-
       to AUM or a separate utility provider. The record is devoid of any evidence regarding how the
       defendant owes the plaintiff for the water bill. The plaintiff has not proven that the water bill
       is a common expense or other expense “lawfully agreed upon” so as to bring it within the
       Forcible Entry and Detainer Act.
¶ 25       Even if the plaintiff proved that the water bill was a lawfully agreed upon expense, the only
       physical evidence that the plaintiff presented of the amount owed, at least on appeal, was a
       ledger from AUM dated December 6, 2017. The report of proceedings mentions multiple
       exhibits entered by both parties, including updated ledgers and letters between the parties.
       However, none of these exhibits are included in the record on appeal. As the appellant, the
       plaintiff has
               “the burden of presenting a sufficiently complete record of the proceedings at trial to
               support a claim of error and, in the absence of such a record on appeal, a reviewing
               court will presume that the order entered by the trial court was in conformity with the
               law and had a sufficient factual basis. [Citation.] Any doubts arising from the
               incompleteness of the record are resolved against the appellant.” Wackrow v. Niemi,
               231 Ill. 2d 418, 428 n.4 (2008).
       The defendant stated that his water bill went up by 30-50%, and he challenged such increase.
       See Spanish Court Two Condominium Ass’n v. Carlson, 2014 IL 115342, ¶ 32 (recognizing
       that a unit owner has recourse and can challenge whether assessments are due). The plaintiff
       provided no information regarding how the water bill was calculated. Powers read the amount
       owed from the ledger into the record but did not have personal knowledge regarding the
       calculation or billing of the water bill, and no one from AUM testified. Powers stated that there
       were times when the meter malfunctioned and AUM estimated the bills, but she said that AUM
       would contact her when this happened.
¶ 26       We cannot say that “it is clearly apparent from the record that the trial court should have
       reached the opposite conclusion or *** the ruling itself is unreasonable, arbitrary, or not based
       upon the evidence presented.” Conrad, 2019 IL App (3d) 180213, ¶ 34. Therefore, the court’s
       ruling was not against the manifest weight of the evidence.

¶ 27                                       B. Breach of Contract
¶ 28       The plaintiff further contends that the court erred in failing to find the defendant liable
       under a breach of contract theory. We review de novo the interpretation of a contract.
       Gallagher v. Lenart, 226 Ill. 2d 208, 219 (2007). However, whether a breach of contract
       occurred is a question of fact, and the court’s finding will not be disturbed on appeal unless it
       was against the manifest weight of the evidence. Timan v. Ourada, 2012 IL App (2d) 100834,
       ¶ 24. “The elements of a breach of contract claim are: (1) the existence of a valid and
       enforceable contract; (2) performance by the plaintiff; (3) breach of contract by the defendant;
       and (4) resultant injury to the plaintiff.” Henderson-Smith & Associates, Inc. v. Nahamani
       Family Service Center, Inc., 323 Ill. App. 3d 15, 27 (2001).
¶ 29       Here, the court found the defendant not liable under a breach of contract theory for much
       of the same reasons that it found the plaintiff’s forcible entry and detainer claim failed. The
       plaintiff pointed to the declaration as establishing a contractual relationship requiring the
       defendant to pay the water bill to the plaintiff. As stated above, the declaration does not itself
       establish that the defendant will be responsible for paying the water bill to the plaintiff but
       instead gives the board the ability to lawfully establish certain charges and assessments. Supra

                                                   - 10 -
       ¶ 25. The plaintiff provided no evidence that it established a charge for the water bill pursuant
       to this declaration. Supra ¶ 25.
¶ 30        We note that the court found the declaration ambiguous as to whether it included the water
       bill. “A contract will be considered ambiguous if it is capable of being understood in more
       sense than one.” Farm Credit Bank of St. Louis v. Whitlock, 144 Ill. 2d 440, 447 (1991).
       Whether a contract is ambiguous is a question of law for the trial court. William Blair & Co.
       v. FI Liquidation Corp., 358 Ill. App. 3d 324, 334 (2005). Where a court determines that a
       contract is ambiguous, its construction then becomes a question of fact. Whitlock, 144 Ill. 2d
       at 447.
¶ 31        We agree that the contract is ambiguous on this point. While the contract discusses its
       ability to levy user charges, common expenses, and assessments, it states that such are for the
       purpose of improving and maintaining the services and facilities, paying taxes and insurance,
       and “for carrying out the duties of the Board.” The user charges state that the board may
       establish user charges
                “to defray the expense of providing services, facilities or benefits which may not be
                used equally or proportionately by all of the Members or which, in the judgment of the
                Board should not be charged to every Member. Such expenses may include, without
                limitation, charges predicated on the negligence of any Member or the abuse of any
                part of the Community Area, and fees for such other services and facilities provided to
                Members which should not reasonably be allocated among all of the Members in the
                same manner as Member assessments.”
       While the plaintiff can argue that the declaration includes the water bill, it can just as easily be
       read to exclude utilities, such as water, provided to individual units outside of the common
       area. Because it is capable of being understood in more than one sense, it is ambiguous.
       “Ambiguous contractual language is generally construed against the drafter of the language
       ***.” Duldulao v. Saint Mary of Nazareth Hospital Center, 115 Ill. 2d 482, 493 (1987).
¶ 32        The plaintiff does not provide any further evidence to establish that the water bill was a
       user charge, common expense, or assessment. Powers stated that the ledger from AUM was
       the amount the defendant owed on the water bill. However, as stated above (supra ¶ 25), the
       ledger itself does not state that the defendant owed the water bill to the plaintiff. While the
       defendant agreed that he owed a water bill, he did not admit that he owed it to the plaintiff. In
       the absence of such evidence, it was not against the manifest weight of the evidence for the
       court to find that the plaintiff did not prove that there was a valid, enforceable contract
       requiring the defendant to pay the plaintiff for the water bill.
¶ 33        Moreover, the court found that the plaintiff did not prove how much the defendant owed
       for the water bill. The defendant disputed the amount, and the plaintiff provided no information
       regarding how the bill was calculated. “As the party seeking to recover, the plaintiff bears the
       burden of proving that he or she sustained damages resulting from the breach and establishing
       both the correct measurement of damages and the final computation of damages based on that
       measurement.” Ollivier v. Alden, 262 Ill. App. 3d 190, 196 (1994). As stated above, it was not
       against the manifest weight of the evidence for the court to find that the plaintiff failed to meet
       this burden. See supra ¶¶ 24-26.




                                                    - 11 -
¶ 34                                  III. CONCLUSION
¶ 35   The judgment of the circuit court of Will County is affirmed.

¶ 36   Affirmed.




                                             - 12 -